15-2952
     Boodhoo v. Sessions
                                                                                       BIA
                                                                                Montante, IJ
                                                                               A041 599 282
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   13th day of March, two thousand seventeen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            PIERRE N. LEVAL,
 9            JOSÉ A. CABRANES,
10                 Circuit Judges.
11   _____________________________________
12
13   ODITNARIAN BOODHOO,
14            Petitioner,
15
16                     v.                                            15-2952
17                                                                   NAC
18   JEFFERSON B. SESSIONS, III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Richard W. Chen, New York, N.Y.
24
25   FOR RESPONDENT:                    Benjamin C. Mizer, Principal Deputy,
26                                      Assistant Attorney General, Anthony
27                                      W. Norwood, Senior Litigation
28                                      Counsel, Manuel A. Palau, Trial
29                                      Attorney, Office of Immigration
30                                      Litigation, United States
31                                      Department of Justice, Washington,
32                                      D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Oditnarian Boodhoo, a native and citizen of

6    Guyana, seeks review of an August 20, 2015, decision of the BIA

7    affirming an August 21, 2014, decision of an Immigration Judge

8    (“IJ”) denying Boodhoo’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Boodhoo, No. A041 599 282 (B.I.A. Aug. 20,

11   2015), aff’g No. A041 599 282 (Immig. Ct. Buffalo Aug. 21, 2014).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, we have reviewed the

15   IJ’s decision as modified by the BIA, i.e., minus the arguments

16   for denying relief that were rejected by the BIA.   See Xue Hong

17   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   Moreover, because the adverse credibility determination is

19   dispositive, we discuss only that basis of the agency’s

20   decision.   INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a

21   general rule courts and agencies are not required to make

22   findings on issues the decision of which is unnecessary to the

23   results they reach.”).   We conclude that the adverse

                                    2
1    credibility determination is supported by substantial

2    evidence.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

3    Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).   “Considering the

4    totality of the circumstances,” the agency may “base a

5    credibility determination on” the consistency in the

6    applicant’s statements “without regard to whether an

7    inconsistency . . . goes to the heart of the applicant’s claim.”

8    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

9    “A petitioner ‘must do more than offer a plausible explanation

10   for his inconsistent statements to secure relief; he must

11   demonstrate that a reasonable fact-finder would be compelled

12   to credit his testimony.’”   Majidi v. Gonzales, 430 F.3d 77,

13   80 (2d Cir. 2005) (quoting Zhou Yun Zhang v. INS, 386 F.3d 66,

14   76 (2d Cir. 2004)).   Furthermore, a petitioner’s “failure to

15   corroborate his . . . testimony may bear on credibility.”   See

16   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

17       Substantial evidence supports the agency’s determination

18   that Boodhoo was not credible.     First, to prove that he had

19   filed a police report, Boodhoo submitted an affidavit in which

20   his cousin professed to have tried, but failed, to obtain the

21   report from the Guyanese police.     When questioned, however,

22   Boodhoo did not recognize the name of the individual who made

23   the affidavit, thereby calling into question the validity of

                                    3
1    his evidence and whether he had reported drug activity to the

2    police.   The agency reasonably relied on this discrepancy and

3    was not required to accept Boodhoo’s explanation that he might

 4   only know his cousin by his nickname or that his lack of literacy

 5   caused the misunderstanding.      See Majidi, 430 F.3d at 80.   It

6    was not unreasonable for the IJ to require Boodhoo to be familiar

7    with his own evidence, particularly from family members.

8         The agency also reasonably relied on Boodhoo’s omission of

9    his stop in Trinidad between Guyana and Canada from his

10   application, particularly given that he admitted to purchasing

11   a passport in Trinidad to facilitate his entry into Canada.

12   The agency may rely on any inconsistency, “without regard to

13   whether” it goes “to the heart of the applicant’s claim.”

14   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

15        Third, the agency reasonably relied on Boodhoo’s failure

16   to corroborate the threats central to his claim of persecution.

17   Boodhoo alleged that he left Guyana and returned to the United

18   States on the basis of two events: a friend, Reve, telling him

19   that the Phantom Gang had put a hit out on him, and his neighbors

20   telling him that armed men had come to his house looking for

21   him while he was out.     Boodhoo did not provide affidavits,

22   letters, or other support from either Reve or his neighbors.

23   See Biao Yang, 496 F.3d at 273.     Given the inconsistencies and

                                    4
1    lack of corroboration, substantial evidence supports the

2    agency’s adverse credibility determination.    See Xiu Xia Lin,

3 534 F.3d at 165-66.

4        Boodhoo also challenges the IJ’s decision declining to

5    transfer venue from Buffalo to New York City.         Remand is

6    warranted only if the agency abused its discretion and the

7    denial of transfer prejudiced Boodhoo.   See Monter v. Gonzales,

8    430 F.3d 546, 558-59 (2d Cir. 2005).     Boodhoo failed to show

9    prejudice.   Transferring the case to New York City would not

10   have helped Boodhoo present the evidence that was fatally

11   missing from his application, namely, evidence from Reve and

12   Boodhoo’s neighbors in Guyana, the only people who had firsthand

13   information of threats against Boodhoo.

14       Finally, we find no abuse of discretion in the BIA’s refusal

15   to remand for consideration of new evidence.    See Li Yong Cao

16   v. U.S. Dep’t of Justice, 421 F.3d 149, 156 (2d Cir. 2005)

17   (reviewing remand rulings for abuse of discretion).   On appeal

18   to the BIA, Boodhoo submitted transcripts from his criminal

19   proceeding for grand larceny.      The BIA did not abuse it

20   discretion in finding that the transcripts would have no impact

21   on Boodhoo’s case: his criminal conviction was unrelated to the

22   bases for the credibility ruling and did not affect either his

23   claim of past persecution or his fear of future persecution.

                                    5
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    6